Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
The primary reason for allowance is the inclusion of the combination of the limitations “exhausting pressurized air from the actuator via the field instrument” and “the maximum travel rate of the fluid valve occurring when the exhaust of the field instrument is fully open”.  The closest prior arts are Heer (USPN 8579252 B2), Junk (US PGPub 20150323936 A1), Arnold et al. (US PGPub 20100187454 A1), Albuaijan (US PGPub 20020108436 A1) and Newton (USPN 5421711).
The prior art Heer discloses an actuator device connected to a field instrument and exhausting the actuator via a solenoid valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Junk discloses a partial stroke test for an actuator, as well as a position limit value sensor, but does not disclose “exhausting pressurized air from the actuator via the field instrument” and “the maximum travel rate of the fluid valve occurring when the exhaust of the field instrument is fully open”.  
The prior art Arnold et al. discloses a three-way trip valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument” and “the 
The prior art Albuaijan discloses an actuator device exhausted via a solenoid valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Newton discloses a valve having a three-way trip, but does not disclose any other details of the claimed invention.  
None of the prior arts teach the combination of the limitations “exhausting pressurized air from the actuator via the field instrument” and “the maximum travel rate of the fluid valve occurring when the exhaust of the field instrument is fully open” as it relates to the manner in which the actuator evacuates fluid, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 21:
The primary reason for allowance is the inclusion of the combination of the limitations “exhausting pressurized air from the actuator via the field instrument”.  The closest prior arts are Heer (USPN 8579252 B2), Junk (US PGPub 20150323936 A1), Arnold et al. (US PGPub 20100187454 A1), Albuaijan (US PGPub 20020108436 A1) and Newton (USPN 5421711).
The prior art Heer discloses an actuator device connected to a field instrument and exhausting the actuator via a solenoid valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Junk discloses a partial stroke test for an actuator, as well as a position limit value sensor, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Arnold et al. discloses a three-way trip valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Albuaijan discloses an actuator device exhausted via a solenoid valve, but does not disclose “exhausting pressurized air from the actuator via the field instrument”.  
The prior art Newton discloses a valve having a three-way trip, but does not disclose any other details of the claimed invention.  
None of the prior arts teach the limitation “exhausting pressurized air from the actuator via the field instrument” as it relates to the manner in which the actuator evacuates fluid, which is independent claim 21.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753